ORDER
PER CURIAM.
In this dissolution action, wife appeals from the trial court’s order denying maintenance and awarding husband’s pension plan to husband with no finding of the present value of the pension.
The motion court’s findings are not clearly erroneous, and no error of law appears. An extended opinion would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).